DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to an After Final Consideration Pilot Program 2.0 Request filed by the applicant on October 28, 2021. The applicant’s amendment has been entered and was used as a baseline for the examiner’s amendment described below.
Terminal Disclaimer
The terminal disclaimer filed on June 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,601,937 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Kenneth R. Backus, ESQ. Reg. No. 48,861 on November 10, 2021 through subsequent communications following a telephone interview on November 8, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of claims:
1. (Currently Amended) A method comprising: 
receiving data representing an electronic message including with data representing an item associated with an entity computing system associated with an electronic messaging account;

characterizing the electronic message based on the one or more component characteristics to classify the electronic message for a response as a classified message, including: 
characterizing the electronic message determines at least one classification value that specifies generation of a responsive electronic message including clustering data to match a subset of patterns of data from the electronic message against a data model being associated with a likelihood that a specific pattern of data causes a response implemented in the responsive electronic message wherein the data model includes at least patterns of data corresponding to the one or more component characteristics;
 retrieving a first threshold value from data storage against which to compare with a first value to classify the electronic message, wherein the first value represents a probability derived from the one or more component characteristics; 
comparing the first threshold value to the first value; and 
classifying the first value as a first classification value, wherein the first classification value represents a likelihood of one or more actions, the one or more actions including predicting the generation of the responsive electronic message; and 
 causing presentation of a user input on a user interface configured to accept a data signal to initiate an action.

2. (Cancelled)



4. (Previously presented) The method of claim 1 wherein the component characteristic value further comprises: other data indicative of one or more of a language, a topic specifying a product or a service, a quality issue, and a payment issue.

5. (Previously presented) The method of claim 1 wherein the component characteristic value is implemented as a tag. 

6. (Previously presented) The method of claim 1 wherein characterizing the electronic message to classify the electronic message comprises: 
classifying the electronic message as having a first classification in which a response to the electronic message is generated; and 
generating a responsive electronic message.

7. (Previously presented) The method of claim 1 wherein the action is a generated electronic message responsive to at least one of the components of the electronic message.

8. (Previously presented) The method of claim 1 further comprising: 
identifying a second threshold value against which to compare with a second value to classify the electronic message; 
modifying the second threshold value to vary from a first threshold value; and 


9. (Previously presented) The method of claim 8 further comprising: 
causing evaluation of the electronic message with the second classification value; 
identifying the second classification value as a false negative; and reclassifying the electronic message to associate with the first classification value to form a reclassified electronic message. 

10. (Previously presented) The method of claim 9 further comprising: recalibrating a data model configured to characterize the electronic message based the reclassified electronic message to increase predictions of the first classification value.

11. (Previously presented) The method of claim 1 further comprising: identifying a third threshold value against which to compare with a third value to classify the electronic message;
 comparing the third threshold value to the first value; and classifying the first value as a third classification value, wherein the third value is the first value or another value.

12. (Previously presented) The method of claim 11 further comprising: detecting the third classification value; and dismissing the electronic message.

13. (Previously presented) The method of claim 1 wherein identifying the one or more component characteristics comprises: 
identifying a component characteristic having a component characteristic value; and 
performing the action as a function of the component characteristic value.

14. (Previously presented) The method of claim 13 wherein performing the action comprises: routing the electronic message to an agent computing system to generate a response.

15. (Previously presented) The method of claim 1 wherein the electronic message includes data representing transmission to the electronic messaging account.

16. (Previously presented) The method of claim 1 wherein the electronic message includes data representing transmission to a third party computing system having a third party electronic messaging account. 

17. (Currently Amended) An apparatus comprising: 
a memory including executable instructions; and 
a processor, the executable instructions executed by the processor to: 
receive data representing electronic messages into an entity computing system associated with an electronic messaging account; 
determine one or more components of the electronic message and respective component characteristic values as attributes wherein the one or more component characteristics are each represented by a component characteristic value comprising data representing one or more of a language, a word, and a topic specifying a product or a service, a quality issue, or a payment issue;
 characterize the electronic message based on the one or more component characteristics during a first time interval as associated with a dataset formed by a data model, wherein characterizing the electronic message determines at least one classification value that specifies generation of a corresponding to the one or more component characteristics; 
match a subset of patterns of data from the electronic message against the dataset being associated with a likelihood that a specific pattern of data causes a response implemented in the responsive electronic message; 
analyze a frequency with which response electronic messages based on an electronic message being associated with the dataset; 
predict a value representing a likelihood of a response being generated based on the frequency, and the one or more component characteristics, wherein the predicting further comprises: retrieving a first threshold value from data storage against which to  compare with a first value to classify the electronic message, wherein the first value represents a probability derived from the one or more component characteristics; 
compare the first threshold value to the first value; 
classify the first value as the predicted value, the predicted value being configured to predict generation of the responsive electronic message; 
classify the electronic message for a response as a classified message; and 
cause a computing device to transmit a response electronic message.

18. (Previously presented) The apparatus of claim 17 wherein the processor is further configured to: 
detect the response electronic message is transmitted; 
modify a value representing the frequency responsive to include the response; and 
update the data model to recalibrate the likelihood of a response for a subsequent electronic message during a second interval of time.

19. (Previously presented) The apparatus of claim 17 wherein the processor is further configured to: form the data model; 
identify patterns of data against which to compare the one or more component characteristics; and 
match the subset of patterns of data to a subset of component characteristics to determine the dataset. 

20. (Previously presented) The apparatus of claim 19 wherein the processor is further configured to: determine a degree of similarity of at least one pattern of data to the dataset; and 
adjust the value representing a likelihood of a response as a function of the degree of similarity. 

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to predict an action based on content in electronic messages through the deployment of a computerized infrastructure that uses data modeling to classify the incoming electronic message so that a receiving computing device can perform an action or facilitate a response.  The ordered steps of the claimed 
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Zeng (U.S. 2016/0321562 A1; herein referred to as Zeng) in view of Manolescu et al. (U.S. 2010/0223341 A1; herein referred to as Manolescu) in view of Huddleston et al. (U.S. 2018/0293607 A1; herein referred to as Huddleston) in further view of Matta et al. (U.S. 2018/0337871 A1; herein referred to as Matta) in further view of Shvadron et al. (U.S. 2010/0257117 A1; herein referred to Shvadron) does not teach singularly or in combination a method and apparatus for facilitating techniques to predict an action based on electronic messages where an electronic message that includes data representing an item associated with an entity computing system associated with an electronic messaging account is received, and one or more component characteristics associated with the electronic message is identified, the one or more component characteristics each represented by a component characteristic value comprising data representing one or more of a word, a phrase, a media type, and a channel type, so that the electronic message can be categorized based on the one or more component characteristics to classify the electronic message for a response as a classified message, including: determining at least one classification value that specifies generation of a responsive electronic message including clustering data to match a subset of patterns of data from the electronic message against a data model being associated with a likelihood that a specific pattern of data causes a response implemented in the responsive electronic message wherein the data model includes at least patterns of data corresponding 
Zeng teaches methods and systems to manage techniques for automatic classification of electronic messages generated within an electronic messaging system, and in particular, to machine learning techniques for performing the automatic classification of the electronic messages.  Zeng teaches some of the elements of the claimed invention: (see Zeng - ¶ [0015] ¶ [0030], Fig. 1, ¶ ¶ [0040-0042], Fig. 2, ¶ [0088], Fig. 3).  However Zeng does not teach all of the elements of the claimed invention.
Manolescu teaches methods and systems for electronic messaging tailored to contexts or interests of one or more participants of electronic communication wherein a message can be analyzed during or after compilation to determine a context of the message.  In combination with Zeng, Manolescu teaches some of the elements of the claimed invention: (see Manolescu - ¶ [0032], ¶ [0045], ¶ [0051],¶ [0066]).  However, the combination of Zeng and Manolescu does not teach all of the elements of the claimed invention.
Huddleston teaches methods and systems for identifying social signals associated with a brand, campaign, or any other topic so that a vocabulary may be generated and used for generating social media analytics and identifying social media events.  In combination with Zeng and Manolescu, Huddleston teaches some of the elements of the claimed invention: (see Huddleston -  ¶ [0433], ¶ ¶ 
Matta teaches methods and systems which are provided for the improved and automatic prediction of a relativistic, observer-specific perception and response to a potential event and, based at least in part on the predicted perception and response, generating and presenting observer-specific digital content items.  In combination with Zeng, Manolescu, and Huddleston, Matta teaches some of the elements of the claimed invention: (see Matta - -¶ [0020],¶ [0054], ¶ [0056], ¶ [0059]).  However, the combination of Zeng, Manolescu, Huddleston, and  Matta does not teach all of the elements of the claimed invention. 
Shvadron teaches methods and systems for analyzing an electronic message according to characteristics and data inherent in a message.  In combination with Zeng, Manolescu, Huddleston, and  Matta,  Shvadron teaches some of the elements of the claimed invention: (see Shvadron – Fig. 2, ¶ ¶ [0131-0132]).  However, the combination of Zeng, Manolescu, Huddleston, Matta, and Shvadron  does not teach all of the elements of the claimed invention. 
In particular, the cited prior art, separately or in combination, does not teach an ordered combination to characterize an electronic message for a response as a classified message by identifying one or more component characteristics associated with the electronic message and therein determining at least one classification value that specifies generation of a responsive electronic message including clustering data to match a subset of patterns of data from the electronic message against a data model being associated with a likelihood that a specific pattern of data causes a response implemented in the responsive electronic message wherein the data model includes at least patterns of data corresponding to the one or more component characteristics, and the classification value represents a likelihood of one or more actions, the one or more actions including predicting the generation of the responsive electronic message.  The claimed invention is distinctive from the cited prior art and other analogous characterizing the electronic message determines at least one classification value that specifies generation of a responsive electronic message including clustering data to match a subset of patterns of data from the electronic message against a data model being associated with a likelihood that a specific pattern of data causes a response implemented in the responsive electronic message wherein the data model includes at least patterns of data corresponding to the one or more component characteristics) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 18 – 22:   ¶ ¶ [0042 -0049], Fig. 4) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, and 3 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444